EXHIBIT 10.18

February 26, 2002 Kelsey Wirth

Dear Kelsey:

This letter is to confirm your consulting and Board arrangements with Align
Technology, Inc. ("Align"), following your resignation as President on November
9, 2001.

You will provide consulting services to the Board of Directors and the Chief
Executive Officer of Align and such employees as the Board or the CEO designates
for one year from the time that you resigned as President. It is understood that
you will not be required to consult more than 30 hours per month and the
consulting services to Align will not preclude you from engaging in other
employment that is not competitive with the business of Align. In this regard,
the terms of your Employee Proprietary Information and Confidentiality Agreement
that you signed as an employee of Align will continue to apply to your services
as a consultant.

In consideration of your consulting services, Align will pay you a monthly
consulting fee through November 8, 2002 of $ 18,750.00, which is equal to your
gross monthly salary that Align was paying you at the time of your resignation.
Align will pay you an additional amount through November 8, 2002 equal to your
monthly COBRA payments so that you may maintain the same level of health
insurance coverage and related benefits that you were receiving as a full-time
officer of Align.

In accordance with the Stock Option Agreement governing the options to purchase
1,000,000 shares of common stock granted to you on January 4, 2001 at an
exercise price of $15.00 per share, the options will continue to vest and you
will be entitled to exercise them so long as you remain a consultant to Align or
a member of the Board of Directors; provided, however, that vesting of these
options will terminate on the second anniversary of the date of grant of the
options (on January 3, 2003), at which point you will be fully vested in 500,000
of such options, and such vested options will remain exercisable by you so long
as you are a consultant or a member of the Board of Directors. Although it is
not possible to assure you that you'll be elected to the Board of Directors of
Align, it is the Board of Directors' present intention to nominate you to the
slate of directors submitted to the stockholders for the annual meeting of
stockholders, at least for 2002.

You were an important contributor to the company during the time that you served
as an officer and your advice and counsel as a director since your resignation
as President has been valued by the entire Board. We look forward to working
with you as a Board member in the future. If you are in agreement with the
foregoing, please sign the enclosed copy of this letter and return it to me.

Sincerely,

/S/ Joe Lacob

Joe Lacob
Member of the Board of Directors of Align Technology

 

 

 

The foregoing is accepted and agreed to:

 

/S/ Kelsey Wirth

Kelsey Wirth

Date: February 26, 2002

 